      CASE 0:19-cv-01468-NEB-LIB Document 17 Filed 09/10/19 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


 CED Red Lake Falls Community Hybrid,             Civil File No. 19-CV-01468 (NEB/LIB)
 LLC,

        Plaintiff,
                                                   PLAINTIFF’S MEMORANDUM OF
 v.                                                   LAW IN OPPOSITION TO
                                                  DEFENDANT’S MOTION TO DISMISS
 Minnesota Public Utilities Commission,

        Defendant.




                                    INTRODUCTION

       This Court has jurisdiction over the narrow claim brought by Plaintiff, CED Red

Lake Falls Community Hybrid, LLC (“Plaintiff” or “Red Lake Falls”), and should

therefore deny Defendant Minnesota Public Utilities Commission (“Defendant” or

“MPUC”)’s Motion to Dismiss. Red Lake Falls’ Complaint alleges that the MPUC failed

to implement Federal Energy Regulatory Commission (“FERC”) regulation 18 C.F.R. §

292.304(a)(2)(ii), which states that a qualifying facility (“QF”) has the option to receive

rates “calculated at the time the [legally enforceable] obligation is incurred.”

       Neither Minnesota or MPUC have a statute or rule on point to address this

particular regulation, and there have been no other QF orders in Minnesota where the

MPUC found the existence of a legally enforceable obligation. Thus, the only evidence

of the MPUC’s implementation of this particular issue is through a single order, the

MPUC’s Order Establishing Date of Legally Enforceable Obligation, Term Length, and
      CASE 0:19-cv-01468-NEB-LIB Document 17 Filed 09/10/19 Page 2 of 8



Avoided Cost of Energy for the Red Lake Falls Hybrid Solar/Wind Project. MPUC

Docket No. E-017/CG-17-464 (“MPUC Order”). That fact should not prevent this Court

from considering whether the Commission is properly implementing PURPA, nor should

QF developers be left at the mercy of MPUC’s repeatedly making the same error before

the Court gains jurisdiction.

       Red Lake Falls acknowledges that challenges brought pursuant to the Public

Utility Regulatory Policies Act of 1978 (“PURPA”) follow two separate venues

depending on the type of challenge – “implementation” challenges must be heard in

federal courts and “as-applied” challenges are exclusively in the jurisdiction of state

courts. 16 U.S.C. § 824a–3(g). However, Red Lake Falls disputes Defendant’s

characterization of Plaintiff’s claim in this case as an implementation claim. Red Lake

Falls seeks to enforce a FERC regulation that MPUC has failed to implement, and which

clearly states that a QF may choose to have avoided costs calculated at the time a LEO is

established. Such a claim is properly in federal court because:

       [T]he Congress created in § 210 a complete and independent scheme by which the
       purposes of the PURPA are to be realized. That scheme involves the
       promulgation of regulations by the FERC, and their subsequent enforcement
       exclusively in federal district court, at the insistence of either a private party or of
       the FERC itself.

Industrial Cogenerators v. FERC, 47 F.3d 1231, 1235-36 (D.C. Cir. 1995).




                                               2
      CASE 0:19-cv-01468-NEB-LIB Document 17 Filed 09/10/19 Page 3 of 8



                                      ARGUMENT

I.     THE MPUC IMPLEMENTS PURPA BASED ON CASE BY CASE
       ADJUDICATION AND THUS RED LAKE FALLS CAN BRING AN
       IMPLEMENTATION CLAIM ARISING FROM A PARTICULAR ORDER.

       PURPA requires FERC to “prescribe, and from time to time thereafter revise, such

rules as it determines necessary to encourage cogeneration and small power production.”

16 U.S.C. § 824a-3(a). The states, in turn, are tasked with implementing PURPA and

FERC’s regulations at the state level. 16 U.S.C. § 824a-3(f). The United States Supreme

Court has found that “a state commission may comply with the statutory requirements by

issuing regulations, by resolving disputes on a case-by-case basis, or by taking any other

action reasonable designed to give effect to FERC’s rules.” FERC v. Miss., 456 U.S.

742, 751 (1982) (emphasis added). Where a state has failed to create a statute or rule on

point, case-by-case adjudication is the state’s form of implementation of a particular

FERC regulation.

       MPUC argues that Red Lake Falls has failed to bring an implementation claim

because “Red Lake Falls does not challenge [Minnesota] statute or rules or assert that

they conflict with PURPA. In fact, Red Lake Falls’ Complaint does not contain any

citation to the Minnesota statutes or rules implementing PURPA.” Mot. to Dismiss at 10.

As noted above, Red Lake Falls does not challenge Minnesota statutes or rules

implementing PURPA. Indeed, Red Lake cannot challenge any Minnesota statutes or

rules on point – there are none. MPUC has no official implementation scheme to address

the particular FERC regulation, 18 C.F.R. § 292.304(a)(2)(ii), that the MPUC violated in




                                             3
       CASE 0:19-cv-01468-NEB-LIB Document 17 Filed 09/10/19 Page 4 of 8



the challenged order. The only evidence of implementation exists in the MPUC’s Order

itself and not in a statute or rule.

         The section of statute the MPUC specifically relied on in determining avoided cost

simply states, “[t]he qualifying facility shall be paid the utility’s full avoided capacity and

energy costs as negotiated by the parties, as set by the commission, or as determined

through competitive bidding approved by the commission.” MPUC Order at 12 (citing

Minn. Stat. § 216B.164 subd. 4) (emphasis added in MPUC Order). The MPUC then

wrote:

         In making this determination, the [MPUC] has applied the plain language of Minn.
         Stat. § 216B.164, subd. 4(b), which accords the [MPUC] the discretion to set the
         avoided cost of energy and capacity. The [MPUC] finds no need to determine if
         there is any conflict between PURPA and state law.

Id. Thus, the MPUC’s position, based on its own statement, is that the Minnesota statute

grants it the authority to set avoided cost however it sees fit, whether it conflicts with

PURPA or not. This clearly does not meet the requirements for the MPUC to implement

FERC’s regulations because, as seen in the case of Red Lake Falls, it allows the MPUC

to make determinations in clear violation of FERC regulations.

         However, Red Lake Falls did not directly challenge the statute the MPUC relied

on, because standing alone the statute has almost no meaning. It offers no real direction

to the MPUC other than a vague grant of authority. The statute itself does not effectively

implement PURPA, but it also does not directly conflict with PURPA. It simply exists

without making any attempt at all to provide direction. Red Lake Falls did not challenge

Minn. Stat. § 216B.164, subd. 4(b) because it does not believe that this statute reflects



                                              4
      CASE 0:19-cv-01468-NEB-LIB Document 17 Filed 09/10/19 Page 5 of 8



Minnesota’s actual implementation of PURPA. The statute is so vague that the only real

evidence of Minnesota’s attempt to implement PURPA are the MPUC’s orders. These

orders are implementation on a case-by-case basis as allowed by the United States

Supreme Court from the earliest challenges to the cofederalism scheme of PURPA.

FERC v. Mississippi, 456 U.S. 742, 751 (1982). The MPUC cannot avoid

implementation challenges simply by the fact that there is no statute or rule on point to

challenge.

II.    RED LAKE FALLS’ PRAYER FOR RELIEF DOES NOT TURN A VALID
       IMPLEMENTATION CHALLENGE INTO AN AS-APPLIED CHALLENGE.

       Defendant claims that Red Lake Falls’ Complaint is an as-applied challenge

because it requests relief that would benefit Plaintiff. See Mot. to Dismiss at 11 (arguing

that Red Lake Falls has made an as-applied challenge because its requested relief would

benefit Red Lake Falls). As discussed above, Red Lake Falls challenges the MPUC

Order as the MPUC’s rule-less, ad hoc method of implementing 18 C.F.R. §

292.304(a)(2)(ii). The fact that Red Lake Falls is affected by this improper

implementation gives it standing to bring this claim. In its prayer for relief, Red Lake

Falls asks this Court to find “the MPUC Order does not reasonably implement PURPA

and FERC’s regulations implementing PURPA.” Compl. at 12. The two remaining items

Red Lake Falls asks the Court to find1 follow naturally from the first and do not change

the nature of the underlying claim.


1
       2. the MPUC’s reliance on Otter Tail’s 2017 Small Power Production Tariff as a
substitute for calculating the avoided cost of a non-tariff eligible project with a LEO date
of December 7, 2016 is inconsistent with the FERC’s PURPA regulations.

                                             5
      CASE 0:19-cv-01468-NEB-LIB Document 17 Filed 09/10/19 Page 6 of 8



       This Court has the authority to limit any potential relief as it sees fit, but the fact

that a ruling on the MPUC’s implementation would also affect the Red Lake Falls project

does not automatically remove it from the realm of an implementation claim. Defendant

cannot claim that the effect of the MPUC Order, which to date is the only Minnesota

precedent on this issue, will not affect other QF developers seeking to build projects in

Minnesota. The MPUC’s Order, coupled with the lack of clear statutes and regulations

implementing PURPA, has great potential to deter other QF project developers from

attempting to build projects in Minnesota because they have no indication that the MPUC

will properly implement FERC’s regulations.

       This issue of when avoided cost is calculated is critical to QF developers because,

as FERC has previously recognized, one goal of its regulations is “to prevent an electric

utility from avoiding its PURPA obligations by. . .delaying the signing of a contract, so

that a later and lower avoided cost is applicable.” Cedar Creek Wind, LLC, 137 FERC P

61006 (F.E.R.C. Oct. 4, 2011) (emphasis added). In the only instance the MPUC has had

to actually implement PURPA,2 the MPUC itself has violated the plain language of a




     3. the MPUC must set a rate for Red Lake Falls that complies with PURPA and
FERC’s PURPA regulations by basing it on information available on December 7, 2016.
2
 Previous QF projects before the MPUC were found not to have created a legally
enforceable obligation before the utility they sought to sell to was relieved of its “must
purchase obligation” under PURPA, and thus the MPUC has never before reached the
point of actually determining rates and contract terms for a QF before Red Lake Falls.
See, In the Matter of the Petition of Highwater Wind, LLC and Gadwall Wind, LLC, for
Resolution of a Cogeneration and Small Power Production Dispute with Minnesota
Power under Minn. Stat. § 216B.164, Subd. 5, Docket No. E-15/CG-11-1073, 2013
Minn. PUC LEXIS 44.

                                               6
      CASE 0:19-cv-01468-NEB-LIB Document 17 Filed 09/10/19 Page 7 of 8



FERC regulation and has caused a later and lower avoided cost to be applied. The

implications of this decision will be important to other developers and the future of QF

projects in Minnesota.

       Red Lake Falls did not ask this Court to invade the authority of the MPUC to set

the specific rates or contract terms for its project. Nor did Red Lake Falls ask this Court

to reexamine the specific facts of its case before the MPUC. The only facts Red Lake

Falls believes are relevant to this Court’s determination as to whether the MPUC failed to

implement 18 C.F.R. § 292.304(a)(2)(ii) are that: 1) the MPUC determined the QF had a

legally enforceable obligation as of December 7, 2016; and 2) the MPUC assigned the

QF an avoided cost based on information not available until January 2017. This is a clear

failure to implement the FERC regulation that unambiguously states that the QF has a

right to have its contract rate “calculated at the time the [legally enforceable] obligation is

incurred.” 18 C.F.R. § 292.304(a)(2)(ii).

                                      CONCLUSION

       For all of the foregoing reasons, Plaintiff respectfully requests that this Court deny

Defendant’s Motion to Dismiss.

                            [signature block on following page]




                                              7
      CASE 0:19-cv-01468-NEB-LIB Document 17 Filed 09/10/19 Page 8 of 8



Respectfully submitted,


Dated: September 10, 2019       UDA LAW FIRM, P.C.


                                By:     s/ Michael J. Uda
                                        Michael J. Uda (admitted pro hac vice)
                                7 W. Sixth Avenue
                                Power Block Suite 615
                                Helena, MT 59601
                                Telephone: (406) 457-5311
                                Email: michaeluda@udalaw.com


                                MASLON LLP


                                By:    s/ David E. Suchar
                                       David E. Suchar (#392583)
                                       Evan A. Nelson (#0398639)
                                3300 Wells Fargo Center
                                90 South Seventh Street
                                Minneapolis, MN 55402
                                Telephone: (612) 672-8200
                                Email: david.suchar@maslon.com
                                       evan.nelson@maslon.com


                                ATTORNEYS FOR PLAINTIFF CED RED
                                LAKE FALLS COMMUNITY HYBRID, LLC




                                      8
